DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (US 2009/0212930) in view of Gupta et al. (US 2010/0324782).
 Regarding claims 1, 15, Pfeiffer discloses a driving assistance system (page 1, [0011-0013]) comprising: at least one circuit in a first vehicle (page 6, [0101-0102]); wherein said at least one circuit is configured (fig. 1; page 6, [0101-0102]); detect a second vehicle in front of said first vehicle (fig. 1); determine a first position associated with said first vehicle and a second position associated with said detected second vehicle for a first time instance (fig. 1; page 4, [0084-0092]); a first threshold distance based on a relative speed between said first vehicle and said detected second vehicle (page 6, [0111-0112]); determine whether a lateral distance between said determined first position and said determined second position is over a first threshold distance (fig. 1; page 6, [0111-0112]); and control at least one component (camera sensors 5, 6 in fig. 1) of said first vehicle based on said determination that said lateral distance is over said first threshold distance (fig. 1; page 5, [0099]; page 6, [0111-0112]). Claim 15, detecting a 
 Pfeiffer discloses all the limitations set forth above but fails to explicitly disclose dynamically update.
However, Gupta discloses dynamically update (page 5, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Gupta within the system of Pfeiffer in order to detect an object approaching the vehicle from a surrounding area of the vehicle thereby maximizing the security of the system.

Regarding claim 2, Pfeiffer and Gupta disclose all the limitations set forth in claim 1 and Gupta further discloses wherein said first vehicle is a motor vehicle and said detected second vehicle is one of a bicycle, an electric personal assistive mobility device (EPAMD), a motorcycle, a vehicle propelled by human power, or other non-motorized vehicle (fig. 3; page 2, [0024]).

Regarding claim 3, Pfeiffer discloses wherein said first time instance corresponds to a time instance at which said first vehicle is predicted to pass said detected second vehicle (fig. 1; page 5, [0096]).
Regarding claim 4, Pfeiffer discloses wherein said at least one circuit is further configured to determine whether a relative speed between said first vehicle and said detected second vehicle at said first time instance is above a threshold speed (fig. 1; page 5, [0088]).
Regarding claim 5, Pfeiffer discloses wherein said at least one circuit is further configured to generate a notice based on said relative speed above said threshold speed (fig. 1; page 5, [0088-0089]).


Regarding claim 7, Pfeiffer discloses wherein said at least one circuit is further configured to: receive first sensor data corresponding to said first vehicle for determination of said first predictive path; and receive second sensor data corresponding to said detected second vehicle for determination of said second predictive path (fig. 1, page 5, [0099]).
Regarding claims 9-12, Although, Pfeiffer and Gupta disclose first and second vehicle with first and second position (fig. 1) but fail to disclose wherein a third position is associated with a third vehicle at a second time instance along a third predictive path associated with said third vehicle. It would have been obvious to any skill artisan at the time of the invention to add a third vehicle with a third position in order to determine a respective road limitation and to trigger an alarm signal when leaving the roadway position thereby improving the reliability of the system.
Regarding claim 13, Pfeiffer discloses wherein said at least one circuit is further configured to control said at least one component of said first vehicle based on said lateral distance to safely overtake said second vehicle (fig. 1).
Regarding claim 14, Pfeiffer discloses wherein said controlled at least one component is at least one of a powertrain control component, a steering component, a braking component, a sensing component, or a body control component (steering in page 1, [0011]).

                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hess et al. (US 6,389,332) discloses information system and process in a vehicle.
Schliep et al. (US 2005/0041529) discloses method and device.....object.

Eidehall et al. (US 2009/0192710) discloses method and system.............and mitigation.
Buerkle et al. (US 2015/0224988) discloses driver-assistance.....system.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 14, 2021

                                                                                        /DANIEL PREVIL/                                                                                        Primary Examiner, Art Unit 2684